Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klement et al. (“Chronic performance of polyurethane catheters covalently coated with ATH complex: A rabbit jugular vein model” Biomaterials, Vol. 27, 2006, pp. 5107-5117) as evidenced by E1 (“Heparin” Wikipedia, 2021. pp 1-18.
Regarding claims 11 and 13, Klement teaches depositing ATH on a central venous catheter (abstract). Although Klement does not likely perform the process as fully described by the current specification, Klement does show that the ATH is directly bound to PEO and because in this product claim there is no distinction between the polymer of the catheter or polymer bound to the ATH, .
Claim(s) 11, 13,  29-31 and 34-35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hunter et al. (USPGPub 2005/0142163) as evidenced by E1 (“Heparin” Wikipedia, 2021. pp 1-18) .
Regarding claims 11, 13 and 29 Hunter teaches coating medical devices with an antithrombin-thrombin complex [0788][0793] wherein the coating may be applied directly to the surface of a polyurethane [0039] in vivo prosthetic [0047] or other medical device by spraying [0018][0120] among other techniques. Hunter is silent as to the molecular weight of heparin employed.  However, E1 shows that heparin by definition is understood to be a polymer with a molecular weight ranging from 3 to 30 kDa.  Therefore it is reasoned that the molecular weight of the heparin referred to in Hunter is within the claimed ranged without the presence of evidence otherwise.
Regarding claims 34-35, it should be noted that because of the way that the claim is written, the applicant has effectively provided a product-by-process claim wherein the product produced is manufactured using heparin of a certain molecular weight “prior to conjugating”, thereby indicating that the heparin is used in the processing at a given molecular weight during the manufacturing process but does not necessarily need to be present in the final product produced.  As such, the prior art invention only needs to be capable of being formed using the molecular weight of heparin claimed, wherein the prior art is seemingly as capable of using the molecular weight of the prior art as the current invention. The current invention would seemingly be non-limiting with regards to the size of heparin molecules that could reasonably be used. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product 
Regarding claims 30 and 31, Hunter teaches coating medical devices with an antithrombin-thrombin complex [0788] [0793] wherein the coating may be applied directly to the surface of a polyurethane [0039] in vivo prosthetic [0047] or other medical device by spraying [0018] [0120] among other techniques.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over R1 (“Heparin I.V. Flush Syringe” Medefil Inc., 2012, pp. 1-6) in view of Berry et al. (US6491965) as evidenced by E1 (“Heparin” Wikipedia, 2021. pp 1-18.
Regarding claims 21 and 25, R1 teaches that it is known to provide heparin in a solution provided by a syringe for the purposes of flushing and locking an intravenous access device.  Further R1 specifically notes benefit to the presence of heparin along with antithrombin (see Clinical Pharmacology) for the purpose of reducing thrombosis. Further it is known in the art that 1 unit of heparin is equivalent to 0.02 mg thereof. As such, the prior art cited number of units of heparin per mL of water (1, 10 or 100) substantially overlap the concentration of antithrombin-heparin conjugate claimed. One combining the two prior arts would reasonably use the same concentration of either component without clear guidance otherwise. However, R1 fails to teach using the two materials as a single complex or that the benefits of such would be similar.  However, Berry teaches that ATH has the known benefit of aiding in the reduction of thrombosis.  As such one of ordinary skill in the art at the time of filing would have considered it to be a mere substitution of one known element (heparin) with another (ATH) in order to obtain the predictable result of reduced thrombosis. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. R1 is .
Claim(s) 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (USPGPub 2005/0142163) as evidenced by E1 (“Heparin” Wikipedia, 2021. pp 1-18) as applied to claims  11, 13,  29-31 and 34-35 above and further in view of Hirsh (“Low Molecular Weight Heparin” Circulation, 1998; Vol. 98, pp. 1575-1582).
Regarding claims 28 and 32, the teachings of Hunter are as shown above. Hunter fails to teach wherein the molecular weight of the heparin is specifically in the claimed range or has the number of monosaccharide units claimed.  However, Hirsh teaches that varying the molecular weight of heparin (molecular weight being derived from the number of monosaccharide units present in the heparin molecule) has many effects on the functioning of heparin in the human body, many of which are listed in Table 1.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose heparin molecules of a given molecular weight (and number of monosaccharide units) in order to control any of the qualities listed that are modified by using lower molecular weight heparin as described by Hirsh in the invention of Hunter.
Response to Arguments
	A portion of the applicants’ arguments are moot in view of new grounds of rejection. 
 However, it should be noted that the applicants’ assertion that heparin contains many chains of different molecular weights including many chains with molecular weight less than 3000 Daltons flies in the face of the standard definition of what heparin is provided in the evidentiary reference by the examiner.  It has to be reasonably acknowledged that when the prior art world refers to “heparin”, they are referring to heparin of a given molecular weight as provided by the definition employed by the examiner.  If it is the assertion of the applicant the prior art necessarily fails to meet the limitations of the claims, then the burden should be on the applicant to prove that the heparin used by the prior art does not meet the limitations of the current claims in this case wherein he plain meaning of the term “heparin” includes molecular weight as a defining characteristic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717